DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 1/14/2022. Claims 1, 6, 8-10, 12, 14, and 19, have been amended and claims 5, 7, 11, 13, 18, and 20 have been canceled.  Amendments to claims have been fully considered.
Applicant incorporates previously indicated allowable subject matter from claims 7, 13, and 20, along with intermediate claims 5, 11, and 18, into independent claims 1, 8, and 14, respectively. Accordingly, Applicant’s amendments are sufficient to overcome the previous rejection of the claims under 35 U.S.C. 103.  The rejections are hereby withdrawn.
Applicant’s amendments to claims 9 and 10 are sufficient to overcome the previous rejection under 35 U.S.C. 112(b), based upon an indicated antecedent basis issue.  The rejection is hereby withdrawn.
Applicant’s amendments to claim 14 are sufficient to overcome the previous rejection under 35 U.S.C. 101 as being signals per se.  Applicant’s stipulation of non-transitory subject matter precludes the interpretation of the claims as a mere non-statutory signal.  The rejection is hereby withdrawn.

Allowed Claims
Claims 1-4, 6, 8-10, 12, 14-17, 19 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Jackson (U.S. Pat. App. Pub. 2013/0040657 A1) teaches location-based management and control of the display of stored data content; Velamoor (U.S. Pat. App. Pub. 2014/0245015 A1) teaches retrieving the identity of the individual seeking access to the document; Denning (U.S. Pat. App. Pub. 2007/0086593 A1) teaches decrypting document with location-based encryption keys. 
However, Jackson, Velamoor, and Denning do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 14, recited as “…  wherein the co-dependency rule specifies a maximum distance between the geographic position of the computer and a geographic position of a specified object, wherein the document is a raster image of underlying text, and wherein the document viewer is a raster image viewer encapsulated by the container and installed by the program code onto the computer during the execution of the program code, the document viewer permitting only an affixation of a digital form of a signature onto the document and the persistence of the document with the signature back into the container.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494